Title: To John Adams from Theodore Lyman, Jr., 31 January 1817
From: Lyman, Theodore, Jr.
To: Adams, John


				
					
					Boston. Jan. 31. 1817.
				
				I am certainly very glad, Sir, that the Baron de Grimm with his 16 big tomes has been able to amuse You for a few hours, and So far at least one feels disposed to forgive him his philosophy, though upon the whole it may be senseless and unprofitable enough.—Indeed, I readily beleive, that You will also forgive him a few weak paragraphs about his holy Church philosophir, since he has indited so many delightful ones about Your former distinguished acquaintance in Paris.—We must confess, that we marvel very much what “learned writings” of the Shaking Quakers you have been reading, and doubtless these learned Quakers would marvel still more, if You should tell them that Pythagoras, in whose porch You have placed the worthy Baron, was himself a Quaker, inasmuch as constituting a Community of Goods makes a Quaker. You also can tell us, if the disciples of Pythagoras at Crotona have not been among the first to form a body of works on Quakers, and if those, who at all hours of the day preach and practize within their own pale and cloister a community of goods, have not been ready in every day of the year to assign and dispense to their brother pilgrims on the outside of the pale a community of evils—You recollect when l’homme aux quarante écus of Voltaire knocked at the door of a magnificent convent, and begged a bit of bread,  for he was starving; the fat Carmelite said to him, Mon fils, nous demandons nous-mêmes l’Aumône, nous ne la faisons pas—This famished garcon afterwards went to the quarters of a regiment, where he got a Crown and a good dinner.—one of the officers proposed to go    and burn the Convent!—NO! said an officer more discrete. the time has not yet come; we must wait a few years. Now, Sir, Justin has told us, that the philosopher Pythagoras went to Egypt and Babylon to inform himself of the origin of the world and the center of things. And You, following the progress and spirit of this same philosophy from the earliest period, have prophesied in the year ‘90, that the “struggle in Europe” was nothing more than “a change of impostors and impositions”—These same ingenious Magi, who set out to go to Babylon to learn the beginnings and the reasons of things, have finished their pilgrimage in Paris by bringing about the disorder and destruction of all things. The soldiers have at length burnt the convent;—and do You think, Sir, that another set of “impostors and  imposition” is about to start up.—    You probably recollect that it was another of the institutes of Pythagoras, that the most loquacious of his disciples should not be permitted to speak for five years—a sort of dogma, which the Baron de Grimm would doubtless make every haste to dash out of his decalogue. Thou sha’lt not speak—this curse has not yet overtaken the poor Frenchmen, with all their curses of cossacks and conscriptions, and a thousand others abundantly more frightful than the curses of Egypt—However, he permitted them to write and make enquiries;—and I beg You would allow me here to mention a little notion; which has just happened to ocurr concerning his doctrine of transmigration of Souls. You know he pretended, that he first appeared as a herald, then a soldier, afterwards a prophet, his  Fourth probation, and probably the least agreable, was that of a fisherman of delos, and last of all he Came out Pythagoras. Now, Sir, why may not this metempsychosis means in the form of a fable or parable, (a mode of speech in which we know that the ancients delighted and constantly used), that Pythagoras was doubly and practically instructed in these various arts and trades. And why might not one who say in figurative language, that Peter of Russia had the transmigration of souls because he served as a private in a regiment of guards, worked as a shipwright in Holland, and passing through other transformations finally appeared the Autocrator. The ancients have attributed to Daedalus, the great mechanic, and to Hercules, that one might call, as the English do Cribb the boxer, the champion of Green, certain miraculous powers. Why then should not one of the earliest and most distinguished of the Grecian Philosophers be accompanied with   quotations and attributes above vulgar mortals? It is true, his philosophy came from Egypt, and so originally, I beleive, did the Grecian fables about Daedalus and Hercules.My Father and Mother feel much obliged by your Kind Compliments, and they are always made very happy to hear that Mrs Adams and Yourself enjoy good health. And I beg You will allow me to say how much I feel honoured and delighted by the letter which You have written me. I have taken the liberty to make a trophy of it, and have added it very triumphantly to some which I got in Europe. I have been prevented by a little journey to the Eastward from expressing my particular acknowledgements to You before this time, and of praying You to offer my respects to Mrs Adams.—My Father and Mother desire me to make their kindest Regards.With the greatest respect, Sir, Your / Most devoted Servant.
				 
					T. Lyman. jr.
				
				
			